DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GORDON CRITTENDON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D18-92

                              [April 5, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case Nos. 312014CF001298A and 312015CF000199A.

  Gordon Crittendon, Miami, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.